DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 21, 2022 has been entered. Claims 1-27 remain pending in the application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed December 22, 2021, except for those noted below. 

Claim Objections
Claim 7 is objected to because there appears to a typographical error regarding “the ambulatory infusion device thereby emitting an operational noise” in line 2-3 as opposed to “the ambulatory infusion device thereby emitting the operational noise” because an “operational noise” is first introduced in claim 1, line 7. Appropriate correction is required.
Claim 14 is objected to because there is a lack of antecedent basis for “the controller” in line 8.  Appropriate correction is required.
Claim 20 is objected to because there is a lack of antecedent basis for “the transmitter and receiver hardware” and “the same housing” in lines 1 and 2.  Appropriate correction is required.
Claim 21 is objected to because there is a typographical error regarding “to operate the electroacoustic transducer as noise emitter” in line 7 and “to operate the electroacoustic transducer alternatively as noise receiver” in line 10, as opposed to “to operate the electroacoustic transducer as a noise emitter” and “to operate the electroacoustic transducer alternatively as a noise receiver” respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 14, the claim limitation “the controller further configured to:…evaluate the operational noise to determine rotational speed…of the drive” in line 12 of claim 1 and “using the controller to:…evaluate the operational noise to determine rotational speed…of the drive” in line 14 of claim 14 are recitations of new matter. The disclosure as originally filed does not provide support for the operational noise being used to determine the rotational speed of the drive. Paragraph [0068] discloses “the motor 14 emits a drive noise that is generally characteristic for the design of the motor 14 as well as its operational conditions (in particular rotational speed, load)…The evaluation module 113 is configured to evaluate the operational noise that is received by the electroacoustic transducer 12 while the motor 14 is active and to determine whether the operational noise corresponds to an expected operational noise” and paragraph [0070] discloses “A broken or defective tooth of a reduction gear that typically forms part of the motor 14 and/or the spindle drive unit 15 results in a characteristic signal with a frequency dependent on the rotational speed.” The operational noise is dependent on the rotational speed of the drive, but the speciation does not disclose that the controller evaluates the operational noise can be used to determine the rotational speed.
Claims 2-13, 15-20, and 24-27 are rejected for being dependent on claims 1 or 14.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim limitation “The ambulatory infusion device according to claim 1, further comprising a controller” in lines 1-2 in combination with the limitation “An ambulatory infusion device, comprising:…a controller” introduced in claim 1, line 3 renders the claim indefinite. It is unclear if “a controller” introduced in claim 17 is the same structure as “a controller” introduced in claim 1, or if the ambulatory infusion device comprises two separate controllers. For examination purposes, “a controller” introduced in claim 17 has been interpreted to be the same structure as “a controller” introduced in claim 1. It is suggested to amend claim 17 to: “The ambulatory infusion device according to claim 1, wherein the controller comprises a noise generator module, an evaluation module and a switching module.”, or similar. Claims 18-19 are rejected for being dependent on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10-14, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro et al. (WO 2015/046396, provided with 07/26/21 IDS).
Regarding claim 1, Masahiro teaches an ambulatory infusion device (medical device 1; Figure 1), comprising: a) an electroacoustic transducer (impact sensor 70; “impact sensor 70 includes a sound generating unit that emits sound when an audio signal (electric signal for transmitting sound) is applied, a vibration generating unit that vibrates by applying an electric signal of a frequency lower than the sound signal” [0026]); and b) a controller (control unit 50) configured to operate the electroacoustic transducer as a noise emitter (“when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]), and alternatively, as a noise receiver (“when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal.” [0028]; wherein the vibration is a noise received by the impact sensors as a whole) and to determine from a received noise that is received by the electroacoustic transducer a state of the ambulatory infusion device (“when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1), and if it has exceeded the threshold value, advances the processing to the next step 2, Otherwise, the processing jumps to step 3. Here, the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033]), the controller further configured to: i) evaluate operation time of one or more drives of the device using operational noise received during drug administration and comparing the operation time with an expected operation time, ii) detect an unexpected interruption in the operational noise, iii) detect an increased overall noise level of the operational noise (see [0033] wherein the detected collapse/drop impact vibration is increased relative to the microvibrations in the normal use state), and/or iv) evaluate the operational noise to determine rotational speed and/or direction of the drive; wherein the transducer comprises hardware (within impact sensor 70) that operates as both the receiver and the emitter (Figure 6; “When the sound signal is applied to the lead wire 78, the impact sensor 70 emits sound with the diaphragm 76 (sound generating portion) being amplified, and an electric signal having a lower frequency than the sound signal is applied to the lead wire 78 , The yoke 73, the magnet 74, the pole piece 75 and the like (the vibration generating portion) can be vibrated in amplitude. On the contrary, when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal” [0028]).
Regarding claim 2, Masahiro teaches the ambulatory infusion device according to claim 1, further comprising a second electroacoustic transducer that is distinct from the electroacoustic transducer (“a plurality of the shock sensors 70 are provided, and the shock sensors 70 among the plurality of shock sensors 70 are arranged in different directions relative to the other shock sensors 70.” [0044]), wherein the controller is configured to operate the second electroacoustic transducer as a second noise emitter (“when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]).

Regarding claim 4, Masahiro teaches the ambulatory infusion device according to claim 2, wherein the controller is configured operate the second electroacoustic transducer as a second noise receiver and to determine from a second received noise that is received by the second electroacoustic transducer a second state of the ambulatory infusion device (“a plurality of the shock sensors 70 are provided, and the shock sensors 70 among the plurality of shock sensors 70 are arranged in different directions relative to the other shock sensors 70. Specifically, when an electric signal is output from any one of the plurality of shock sensors 70 having different orientations, information on this output is stored in the storage unit, information on this storage unit so that an alarm is issued. According to this configuration, it is possible to prevent the sensing accuracy from varying depending on the direction of the impact.” [0044]).

Regarding claim 6, Masahiro teaches the ambulatory infusion device according to claim 2, wherein the controller is configured to simultaneously operate both the electroacoustic transducer and the second electroacoustic transducer as the first and the second noise emitters (“a plurality of the shock sensors 70 are provided, and the shock sensors 70 among the plurality of shock sensors 70 are arranged in different directions relative to the other shock sensors 70. Specifically, when an electric signal is output from any one of the plurality of shock sensors 70 having different orientations, information on this output is stored in the storage unit, information on this storage unit so that an alarm is issued. According to this configuration, it is possible to prevent the sensing accuracy from varying depending on the direction of the impact.” [0044]; “when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]).

Regarding claim 7, Masahiro teaches the ambulatory infusion device according to claim 1, wherein the controller is configured to control a drug administration (“The medical device 1 includes…a pushing portion 30 for pushing the plunger a 1 of the fixed syringe A…a control unit 50 for controlling the operation of the pushing unit 30” [0019]; “syringe pump is configured as the medical device 1, but in another example, an infusion pump that repeatedly presses and deforms the tube as the medical device 1 to transport the liquid in the tube is configured” [0045]), the ambulatory infusion device thereby emitting an operational noise, wherein determining the state of the ambulatory infusion device includes evaluating the operational noise, wherein the received noise is the operational noise (“For example, when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1), and if it has exceeded the threshold value, advances the processing to the next step 2, Otherwise, the processing jumps to step 3. Here, the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033]).

Regarding claim 8, Masahiro teaches the ambulatory infusion device according to claim 7, wherein evaluating the operational noise includes determining whether the operational noise corresponds to an expected operational noise (“the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value…the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033]).

Regarding claim 10, Masahiro teaches the ambulatory infusion device according to claim 7, wherein evaluating the operational noise includes determining whether the operational noise is indicative of a defect (“For example, when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1), and if it has exceeded the threshold value, advances the processing to the next step 2, Otherwise, the processing jumps to step 3. Here, the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033], wherein the defect is the drop impact sensed by the impact sensor 70).

Regarding claim 11, Masahiro teaches the ambulatory infusion device according to claim 7, further comprising an electric drive (“The pushing portion 30 is configured to approach and separate from the clamp portion 20 by a linear motion mechanism (not shown) in the main body case portion 10. The linear motion mechanism includes, for example, a feed screw mechanism in which a nut part is threadedly engaged with a rotating screw shaft, a motor for driving and rotating the screw shaft” [0022]), wherein the operational noise includes a drive noise that is emitted by the electric drive (“the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value…the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033]).

Regarding claim 12, Masahiro teaches the ambulatory infusion device according to claim 7, wherein the operational noise includes a valve switching noise (“a syringe pump is configured as the medical device 1, but in another example, an infusion pump that repeatedly presses and deforms the tube as the medical device 1 to transport the liquid in the tube is configured, and this infusion pump It is also possible to provide the impact sensor 70 in the movable part or another part of the medical device or to provide the impact sensor 70 or the like in other medical equipment.” [0045]; wherein the movable part that presses deforms the tube functions as a valve that switches orientations).

Regarding claim 13, Masahiro teaches the ambulatory infusion device according to claim 1, wherein determining the state of the ambulatory infusion device includes detecting an occurrence of a mechanical shock (“For example, when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50” [0033]; “In addition, when receiving an impact equal to or greater than the threshold value, it is possible to continuously display the fact that an impact is applied to the display unit 40 after the impact, or disable normal operation.” [0038]).

Regarding claim 14, Masahiro teaches a method for operating an electroacoustic transducer (impact sensor 70; “impact sensor 70 includes a sound generating unit that emits sound when an audio signal (electric signal for transmitting sound) is applied, a vibration generating unit that vibrates by applying an electric signal of a frequency lower than the sound signal” [0026]) that is part of an ambulatory infusion device (medical device/syringe pump 1; Figures 1 and 8; “an example of processing by the control unit 50 of the medical device 1 with the above configuration will be described in detail based on the flowchart shown in FIG. 8.” [0032]), the method including: a) operating the electroacoustic transducer as a noise emitter to emit an emitted noise (“when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]); and b) operating the electroacoustic transducer as a noise receiver (“when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal.” [0028]; wherein the vibration is a noise received by the impact sensors as a whole) and determining a functional state of the ambulatory infusion device from a received noise that is received by the electroacoustic transducer (“when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1), and if it has exceeded the threshold value, advances the processing to the next step 2, Otherwise, the processing jumps to step 3. Here, the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033]), c) using the controller to: i) evaluate operation time of one or more drives of the device using operational noise received during drug administration and comparing the operation time with an expected operation time, ii) detect an unexpected interruption in the operational noise, iii) detect an increased overall noise level of the operational noise (see [0033] wherein the detected collapse/drop impact vibration is increased relative to the microvibrations in the normal use state), and/or iv) evaluate the operational noise to determine rotational speed and/or direction of the drive; wherein the transducer comprises hardware (within impact sensor 70) that operates as both the receiver and the emitter (Figure 6; “When the sound signal is applied to the lead wire 78, the impact sensor 70 emits sound with the diaphragm 76 (sound generating portion) being amplified, and an electric signal having a lower frequency than the sound signal is applied to the lead wire 78 , The yoke 73, the magnet 74, the pole piece 75 and the like (the vibration generating portion) can be vibrated in amplitude. On the contrary, when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal” [0028]).

Regarding claim 17, Masahiro teaches the ambulatory infusion device according to claim 1, further comprising a controller (control unit 50) having a noise generator module (“an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]), an evaluation module (“the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1)” [0033]; “the control unit 50… is composed of a differential amplifier, two comparators” [0031]; Figure 9) and a switching module (switching means such as a relay; “when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]).

Regarding claim 18, Masahiro teaches the ambulatory infusion device according to claim 17, wherein to operate the electroacoustic transducer as a noise emitter, the switching module operatively connects the electroacoustic transducer with the noise generator module (“when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]).

Regarding claim 19, Masahiro teaches the ambulatory infusion device according to claim 17, wherein, to operate the electroacoustic transducer as a noise receiver, the switching module operatively connects the electroacoustic transducer with the evaluation module, wherein the evaluation module is configured to determine from a received noise that is received by the electroacoustic transducer the state of the ambulatory infusion device (“when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1), and if it has exceeded the threshold value, advances the processing to the next step 2, Otherwise, the processing jumps to step 3. Here, the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033]; “when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal.” [0028]).

Regarding claim 20, Masahiro teaches the ambulatory infusion device according to claim 1, wherein the transmitter and receiver hardware are located in the same housing (cylindrical housing 71; Figure 6; “When the sound signal is applied to the lead wire 78, the impact sensor 70 emits sound with the diaphragm 76 (sound generating portion) being amplified, and an electric signal having a lower frequency than the sound signal is applied to the lead wire 78 , The yoke 73, the magnet 74, the pole piece 75 and the like (the vibration generating portion) can be vibrated in amplitude. On the contrary, when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal” [0028]).

Regarding claim 21, Masahiro teaches an ambulatory infusion device, wherein the ambulatory infusion device is an extracorporeal device (medical device/ syringe pump 1; Figure 1), including: a) a control unit (control unit 50), wherein the control unit includes a noise generator module (“an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]), an evaluation module (“the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1)” [0033]; “the control unit 50… is composed of a differential amplifier, two comparators” [0031]; Figure 9) and a switching module (switching means such as a relay; “when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]); b) an electroacoustic transducer (impact sensor 70; “impact sensor 70 includes a sound generating unit that emits sound when an audio signal (electric signal for transmitting sound) is applied, a vibration generating unit that vibrates by applying an electric signal of a frequency lower than the sound signal” [0026]); wherein the control unit is configured to operate the electroacoustic transducer as noise emitter, wherein the switching module operatively connects the electroacoustic transducer with the noise generator module (“when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]); and to operate the electroacoustic transducer alternatively as noise receiver, wherein the switching module operatively connects the electroacoustic transducer with the evaluation module, wherein the evaluation module is configured to determine from a received noise that is received by the electroacoustic transducer a state of the ambulatory infusion device (“when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal.” [0028]; wherein the vibration is a noise received by the impact sensors as a whole; “when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1), and if it has exceeded the threshold value, advances the processing to the next step 2, Otherwise, the processing jumps to step 3. Here, the threshold value is set to an appropriate value so that an alarm is not transmitted due to the microvibration in the normal use state.” [0033])).

Regarding claim 22, Masahiro teaches the ambulatory infusion device according to claim 21, wherein the transducer comprises hardware (within impact sensor 70) that operates as both the receiver and the emitter (Figure 6; “When the sound signal is applied to the lead wire 78, the impact sensor 70 emits sound with the diaphragm 76 (sound generating portion) being amplified, and an electric signal having a lower frequency than the sound signal is applied to the lead wire 78 , The yoke 73, the magnet 74, the pole piece 75 and the like (the vibration generating portion) can be vibrated in amplitude. On the contrary, when a strong impact is received by dropping or the like, the yoke 73, the magnet 74, the pole piece 75 etc. (vibration generating portion) are vibrated mainly, and by electromagnetic induction at that time, the electricity It is possible to output a signal” [0028]).

Regarding claim 23, Masahiro teaches the ambulatory infusion device according to claim 22, wherein the transducer hardware for the receiver and emitter is located in a single housing (housing 71; Figure 6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (WO 2015/046396, provided with 07/26/21 IDS) in view of in view of Barras (US 2005/0254344).
Regarding claims 2-5, Masahiro teaches the ambulatory infusion device according to claim 1. Masahiro fails to explicitly teach the device further comprising a second electroacoustic transducer that is distinct from the electroacoustic transducer, wherein the controller is configured to operate the second electroacoustic transducer as a second noise emitter, and wherein the controller is configured, while operating the second electroacoustic transducer as the second noise emitter to simultaneously operate the electroacoustic transducer as the noise receiver, wherein determining from the received noise a state of the ambulatory infusion device includes determining whether the received noise corresponds to noise emitted from the second electroacoustic transducer; further wherein the controller is configured operate the second electroacoustic transducer as a second noise receiver and to determine from a second received noise that is received by the second electroacoustic transducer a second state of the ambulatory infusion device and wherein the controller is further configured, while operating the second electroacoustic transducer as the second noise receiver, to simultaneously operate the electroacoustic transducer as the noise emitter to emit an emitted noise, wherein determining the second state of the ambulatory infusion device includes determining whether the second received noise corresponds to noise emitted by the electroacoustic transducer.
Barras teaches an ambulatory device (Figure 1) comprising an electroacoustic transducer (bidirectional electroacoustic transducer 18) configured to be operated as a noise emitter and alternatively, as a noise receiver using the same transducer hardware (“bidirectional electroacoustic transducer 18 which serves at the same time as a microphone (acoustic receiver) and a loudspeaker (acoustic transmitter).” [0032]) and a second electroacoustic transducer (data processing terminal 2 having sound card 24, loudspeakers 26, and microphone 28; [0031]) that is distinct from the electroacoustic transducer (Figure 1); wherein a controller is configured, while operating the second electroacoustic transducer as the second noise emitter to simultaneously operate the electroacoustic transducer as the noise receiver (“If the data processing terminal 2 sends an acoustic signal conveying information by means of its loudspeaker(s) 26, the signal is immediately picked up by the receiver means of the portable unit 1” [0032]) and determining whether the received noise corresponds to noise emitted from the second electroacoustic transducer (“acoustic signal into an electrical signal which is then converted by converter means of the portable unit 1 into data to be processed by processing means of this unit in order to extract therefrom useful information carried by the acoustic signal.” [0032]); and the controller is configured, while operating the second electroacoustic transducer as a second noise receiver, to simultaneously operate the electroacoustic transducer (bidirectional electroacoustic transducer 18) as the noise emitter to emit an emitted noise, wherein determining a second state of the ambulatory device includes determining whether the second received noise corresponds to noise emitted by the electroacoustic transducer (“It should be noted that the communication system shown in FIG. 1 is adapted to provide bidirectional communication between the data processing terminal and the portable unit, the loudspeaker(s) 26 being used to transmit data from the personal computer 2 to the portable unit 1 and the microphone 28 being used to receive data transmitted by the portable unit 1.” [0036]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the ambulatory infusion device of Masahiro to include a second electroacoustic transducer that is configured to operate as a noise emitter when the electroacoustic transducer is operated as the noise receiver and that is configured to operate as a noise receiver when the electroacoustic transducer is operated as the noise emitter, wherein the controller is configured to determine a state of the infusion device based on determining if the receive noise corresponds to the emitted noise based on the teachings of Barras to provide a highly reliable means of data transmission between an external controller and the ambulatory infusion device in order to allow for transfer of data regarding operation of the ambulatory infusion device to the external controller and transfer of data such as new operation instructions to the ambulatory infusion device (Barras [0018], [0029], [0032]).

Regarding claims 15 and 16, Masahiro teaches the method according to claim 14, further comprising operating a second electroacoustic transducer, distinct from the electroacoustic transducer (“a plurality of the shock sensors 70 are provided, and the shock sensors 70 among the plurality of shock sensors 70 are arranged in different directions relative to the other shock sensors 70.” [0044]), as a noise emitter (“when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]); further comprising simultaneously operating both the electroacoustic transducer and the second electroacoustic transducer as acoustic noise emitters (“a plurality of the shock sensors 70 are provided, and the shock sensors 70 among the plurality of shock sensors 70 are arranged in different directions relative to the other shock sensors 70” [0044]; “when it is determined that no impact has been received based on the information of the storage unit 60 (that is, when the impact flag is turned off), the input between the impact sensor 70 and the control unit 50 The output relationship may be switched by a switching means such as a relay and an audio signal may be issued from the control unit 50 to the shock sensor 70 so that an alarm sound is emitted from a speaker (diaphragm 76) constituting the shock sensor 70.” [0041]).
Masahiro fails to explicitly teach simultaneously operating the electroacoustic transducer as a noise receiver, wherein determining from the received noise a state of the ambulatory infusion device includes determining whether the received noise corresponds to a second emitted noise that is emitted by the second electroacoustic transducer. Barras teaches a method of operating an electroacoustic transducer (bidirectional electroacoustic transducer 18) that is part of an ambulatory device (Figure 1), the method including operating the electroacoustic transducer as a noise emitter and alternatively, as a noise receiver using the same transducer hardware (“bidirectional electroacoustic transducer 18 which serves at the same time as a microphone (acoustic receiver) and a loudspeaker (acoustic transmitter).” [0032]), the method further comprising operating a second electroacoustic transducer (data processing terminal 2 having sound card 24, loudspeakers 26, and microphone 28; [0031]), distinct from the electroacoustic transducer (Figure 1), as a noise emitter and simultaneously operating the electroacoustic transducer as a noise receiver (“If the data processing terminal 2 sends an acoustic signal conveying information by means of its loudspeaker(s) 26, the signal is immediately picked up by the receiver means of the portable unit 1” [0032]), wherein determining from the received noise a state of the ambulatory device includes determining whether the received noise corresponds to a second emitted noise that is emitted by the second electroacoustic transducer (“acoustic signal into an electrical signal which is then converted by converter means of the portable unit 1 into data to be processed by processing means of this unit in order to extract therefrom useful information carried by the acoustic signal.” [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method for operating an electroacoustic transducer that is part of an ambulatory infusion device of Masahiro to include operating a second electroacoustic transducer as a noise emitter while simultaneously operating the electroacoustic transducer as a noise receiver based on the teachings of Barras to provide a highly reliable means of data transmission between an external controller and the ambulatory infusion device in order to allow for transfer of data regarding operation of the ambulatory infusion device to the external controller and transfer of data such as new operation instructions to the ambulatory infusion device (Barras [0018], [0029], [0032]).

Claims 9, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (WO 2015/046396, provided with 07/26/21 IDS) in view of Lord et al. (USPN 5328460). 
Regarding claim 9, Masahiro teaches the ambulatory infusion device according to claim 7. Masahiro fails to explicitly teach wherein evaluating the operational noise includes determining whether the operational noise is indicative of fluidic blockage of an infusion path.
Lord teaches an ambulatory infusion device (medication infusion pump 20) comprising an electroacoustic transducer (acoustic transducer 50) and a controller (processing circuitry 58 and control circuitry 52) configured to operate the electroacoustic transducer as a noise receiver (“When the pump 26 pulses, the piezo sensor 50, as it will hereafter be called, will generate an electrical signal indicative of the acoustic signal generated by the pulsing of the pump 28.” [Col 7, line 21]), the ambulatory infusion device emitting an operational noise that is indicative of fluidic blockage of an infusion path, and wherein determining the state of the ambulatory infusion device includes evaluating the operational noise (“An alarm mechanism 66 may be included to provide an indication of a system malfunction…The pump 26, which is typically a piston-type pump, will produce an acoustic signal whenever it is operated. In response, the piezo sensor produces an output signal each time the pump 26 is pulsed…a voltage waveform representative of the acoustic signal generated by the pump 26 exists, which may be stored in the memory 56. This signal is also supplied to the signal logic circuitry 64, where it is analyzed…A system with an encapsulated or occluded catheter 32 has a value in the time domain which is at a substantially lower level than the "normal" signal… As a cautious minimum, when repeated downward slope patterns are observed during repetitive, closely spaced pumping cycles, a partially encapsulated or occluded catheter is indicated.” [Col 7, line 60 – Col 8, line 39]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the ambulatory infusion device of Masahiro to include evaluating the operational noise by determine if the operational noise is indicative of fluidic blockage of an infusion path based on the teachings of Lord to provide a means to notify the user that the infusion path is obstructed and that the desired dosage of the drug may not be fully delivered (Lord [Col 2, line 20-41]). 

	Regarding claim 24, Masahiro teaches, the method according to claim 14, wherein the controller is used to perform one of the functions (i) – (iv), specifically (iii)) detect an increased overall noise level of the operational noise (see [0033] wherein the detected collapse/drop impact vibration is increased relative to the microvibrations in the normal use state). 
Masahiro fails to explicitly teach wherein the controller is used to perform at least two of the functions (i) - (iv) of step c). Lord teaches a method of operating an electroacoustic transducer (acoustic transducer 50) of an ambulatory infusion device (medication infusion pump 20), the method including operating the electroacoustic transducer as a noise receiver (“When the pump 26 pulses, the piezo sensor 50, as it will hereafter be called, will generate an electrical signal indicative of the acoustic signal generated by the pulsing of the pump 28.” [Col 7, line 21]); and using a controller (processing circuitry 58 and control circuitry 52) to, using operational noise received during drug administration (“the piezo sensor 50 to produce a signal each time the pump 26 is operated. The pump 26, which is typically a piston-type pump, will produce an acoustic signal whenever it is operated. In response, the piezo sensor produces an output signal each time the pump 26 is pulsed.” [Col 7, line 64]) to: i) evaluate operation time of one or more drives of the device using operational noise received during drug administration and comparing the operation time with an expected operation time, and ii) detect an unexpected interruption in the operational noise (“a signal from a system which is "normal" has a first value in the time domain. A system with an encapsulated or occluded catheter 32 has a value in the time domain which is at a substantially lower level than the "normal" signal…a system with an encapsulated or occluded catheter 32 has a peak voltage in the time domain which is substantially lower than the peak voltage of the "normal" signal in the time domain…when the current signal is one-fifth of the baseline signal or less, an encapsulated or occluded catheter is indicated.” [Col 8, line 15-39], wherein the operation time is the time domain as operated vs the time domain at normal and the operational noise is interrupted when the catheter is fully occluded as shown in Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Masahiro to include that the controller is additionally used to perform at least two of the functions (i) - (iv) of step c) based on the teachings of Lord to provide a means to notify the user that the infusion path is obstructed and that the desired dosage of the drug may not be fully delivered (Lord [Col 2, line 20-41]). 

Regarding claim 26, Masahiro teaches the ambulatory infusion device according to claim 1, wherein the controller is configured to perform one of the functions (i) - (iv) of step b), specifically iii)) detect an increased overall noise level of the operational noise (see [0033] wherein the detected collapse/drop impact vibration is increased relative to the microvibrations in the normal use state). Masahiro fails to explicitly teach wherein the controller is configured to perform at least two of the functions (i) - (iv) of step c). Lord teaches an ambulatory infusion device (medication infusion pump 20) comprising an electroacoustic transducer (acoustic transducer 50) and a controller (processing circuitry 58 and control circuitry 52) configured to operate the electroacoustic transducer as a noise receiver (“When the pump 26 pulses, the piezo sensor 50, as it will hereafter be called, will generate an electrical signal indicative of the acoustic signal generated by the pulsing of the pump 28.” [Col 7, line 21]), the controller further configured, using operational noise received during drug administration (“the piezo sensor 50 to produce a signal each time the pump 26 is operated. The pump 26, which is typically a piston-type pump, will produce an acoustic signal whenever it is operated. In response, the piezo sensor produces an output signal each time the pump 26 is pulsed.” [Col 7, line 64]), to: i) evaluate operation time of one or more drives of the device using operational noise received during drug administration and comparing the operation time with an expected operation time, and ii) detect an unexpected interruption in the operational noise (“a signal from a system which is "normal" has a first value in the time domain. A system with an encapsulated or occluded catheter 32 has a value in the time domain which is at a substantially lower level than the "normal" signal…a system with an encapsulated or occluded catheter 32 has a peak voltage in the time domain which is substantially lower than the peak voltage of the "normal" signal in the time domain…when the current signal is one-fifth of the baseline signal or less, an encapsulated or occluded catheter is indicated.” [Col 8, line 15-39], wherein the operation time is the time domain as operated vs the time domain at normal and the operational noise is interrupted when the catheter is fully occluded as shown in Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the ambulatory infusion device of Masahiro to include that the controller is additionally configured to perform at least two of the functions (i) - (iv) of step c) based on the teachings of Lord to provide a means to notify the user that the infusion path is obstructed and that the desired dosage of the drug may not be fully delivered (Lord [Col 2, line 20-41]). 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (WO 2015/046396, provided with 07/26/21 IDS) in view of Lord et al. (USPN 5328460) as applied in claims 24 and 26 above, and further in view of Remde et al. (US 2006/0135907). 
Regarding claim 25, modified Masahiro in view of Lord teaches the method according to claim 24, wherein the controller is used to perform three of the functions (i) - (iv) of step c), specifically (i) – (iii), as detailed with respect to claims 14 and 24 above. Modified Masahiro fails to explicitly teach the controller is used to perform all of the functions (i) - (iv) of step c). Remede teaches a method for operating an electroacoustic transducer (acoustic transducers 5) of an ambulator infusion device (infusion pump 1), the method including (a) operating the electroacoustic transducer as a noise receiver to determine a functional state of the ambulatory infusion device (“the sound detected by an acoustic transducer from the drive system of an extracorporeal infusion pump of the syringe pump type, for example, can be evaluated in an evaluation unit, which detects the state, the operating behavior, or, generally, the system behavior or performance of the medical device” [0012]); and c) using the controller (analysis element 20 and control system 23; “The analysis element 20 carries out the evaluation of the current system state, e.g., it is established whether operation is normal, or whether there is a fault state or which fault state or which operating malfunction is occurring.” [0044]) to: i) evaluate operation time of one or more drives of the device using operational noise received during drug administration and comparing the operation time with an expected operation time, ii) detect an unexpected interruption in the operational noise, iii) detect an increased overall noise level of the operational noise (“If, for example, defects or contaminations of the drive system are to be detected, the detected sound signal can be investigated for fluctuations of the noise level. Contaminations, in particular due to the penetration of foreign particles into the drive system, bring about both an increase in the noise level,” [0055]), and/or iv) evaluate the operational noise to determine rotational speed and/or direction of the drive (“Defects in the drive system, such as in the motor and/or in the gear mechanism, can have similar effects on the running noise of the infusion pump as contaminations. Such defects, for example in the case of tooth breakages, are often characterized by impulse noises, the frequency of which corresponds to the rotational speed of the respective gear stage.” [0057], [0059]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Masahiro to include that the controller is additionally used to perform all of the functions (i) - (iv) of step c) based on the teachings of Remede to alert the user of potential drive defects such as contamination and tooth breakage within the drive gears (Remede [0055-0059]).

Regarding claim 27, modified Masahiro in view of Lord teaches the ambulatory infusion device according to claim 1, wherein the controller is used to perform three of the functions (i) - (iv) of step c), specifically (i) – (iii), as detailed with respect to claims 1 and 26 above. Modified Masahiro fails to explicitly teach the controller is used to perform all of the functions (i) - (iv) of step c). Remede teaches an ambulator infusion device (infusion pump 1), comprising: a) an electroacoustic transducer (acoustic transducers 5); and b) a controller (analysis element 20 and control system 23; “The analysis element 20 carries out the evaluation of the current system state, e.g., it is established whether operation is normal, or whether there is a fault state or which fault state or which operating malfunction is occurring.” [0044]) configured to operate the electroacoustic transducer as a noise receiver and determine a functional state of the ambulatory infusion device (“the sound detected by an acoustic transducer from the drive system of an extracorporeal infusion pump of the syringe pump type, for example, can be evaluated in an evaluation unit, which detects the state, the operating behavior, or, generally, the system behavior or performance of the medical device” [0012]; the controller further configured to: i) evaluate operation time of one or more drives of the device using operational noise received during drug administration and comparing the operation time with an expected operation time, ii) detect an unexpected interruption in the operational noise, iii) detect an increased overall noise level of the operational noise (“If, for example, defects or contaminations of the drive system are to be detected, the detected sound signal can be investigated for fluctuations of the noise level. Contaminations, in particular due to the penetration of foreign particles into the drive system, bring about both an increase in the noise level,” [0055]), and/or iv) evaluate the operational noise to determine rotational speed and/or direction of the drive (“Defects in the drive system, such as in the motor and/or in the gear mechanism, can have similar effects on the running noise of the infusion pump as contaminations. Such defects, for example in the case of tooth breakages, are often characterized by impulse noises, the frequency of which corresponds to the rotational speed of the respective gear stage.” [0057], [0059]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the ambulatory infusion device of Masahiro to include that the controller is additionally configured to perform all of the functions (i) - (iv) of step c) based on the teachings of Remede to alert the user of potential drive defects such as contamination and tooth breakage within the drive gears (Remede [0055-0059]).

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
Regarding the argument that claims 1 and 14 were amended to distinguish over Masahiro (Remarks, Page 8), the examiner respectfully disagrees. Both claims 1 and 14 require that the controller is configured to perform one of steps (i)-(iv). Masahiro in at least paragraph [0033], as detailed above with respect to claims 1 and 14, discloses step (iii) “detect an increased overall noise level of the operational noise”. Masahiro discloses an ambulatory infusion device comprising: a) an electroacoustic transducer (70; [0026]); and b) a controller (50) configured to detect an increased overall noise level of the operational noise (“when the impact sensor 70 emits an electric signal, for example, when the dropper stand collapses in a state where the medical device 1 is attached to the dripstand, or when the medical device 1 directly receives a drop impact, the electricity A signal is input to the control unit 50. As shown in the flowchart of FIG. 8, the control unit 50 judges whether or not the inputted electrical signal exceeds a predetermined threshold value (step 1)” [0033]), wherein the detected collapse/drop impact vibration is increased relative to the microvibrations in the normal use state).
Regarding the argument that “the evaluation module is configured to determine from a received noise that is received by the electroacoustic transducer a state of the ambulatory infusion device” as required by claim 21 is not disclosed by Masahiro (Remarks, Page 8), the examiner respectfully disagrees. As detailed with respect to claim 21 above, Masahiro discloses an ambulatory infusion device, including: a) a control unit (50) and b) an electroacoustic transducer (70;[0026]); wherein the control unit is configured to operate the electroacoustic transducer (70) as noise receiver, wherein the evaluation module ([0031]; [0033]; Figure 9) is configured to determine from a received noise that is received by the electroacoustic transducer a state of the ambulatory infusion device ([0028]; [0033]). The received noise is the strong impact vibration sensed by the impact sensor 70. This vibration is compared to the normal use state microvibrations, so that the control unit is able to determine if the ambulatory infusion device has undergone a strong impact. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEAH J SWANSON/Examiner, Art Unit 3783       

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783